Sallie A. Perry died leaving a last will and testament and devising "my home on Fearing and Pool streets." W. J. Trafton and Margaret Hill Trafton, his wife, and William Hill Trafton, unmarried, and of age, have contracted and agreed to sell the defendant the said lot of land for the sum of $10,000, and have tendered a deed for said property to the defendant. The defendant declines and refuses to accept said deed or to pay the purchase price upon the ground that the plaintiffs under the will of Sallie A. Perry are not owners of an indefeasible fee in said property. The trial judge decreed that the plaintiffs were the owners of said property in fee and that the defendant would receive a good title to said property. From the judgment so entered the defendant appealed.
Testatrix devised in fee her homeplace on Fearing and Pool streets to plaintiff, Margaret Hill Trafton. Thereafter in a subsequent clause of the will she bequeathed to her nephew, William H. Trafton, five shares of the capital stock of the Carolina Banking and Trust Company. In a subsequent clause of the will it is declared: "If my nephew, William H. Trafton, dies without heirs, his share will go to my brother's children, Margaret, Evelyn, Helen, James and David Hill." In a codicil to the will occurs the following provision: "And everything I have given my sister, Margaret Hill Trafton, to be given to my nephew, William Hill Trafton, at her death." *Page 188 
It is to be observed in the outset that in the original will no interest whatever in the land in controversy was devised to William H. Trafton. The only property bequeathed to him was certain shares of stock. Hence the words "his share will go to my brother's children, Margaret," etc., must obviously refer to the identical shares of stock so specified, and do not relate to real estate or affect the title thereto. The only interest in real estate devised to William H. Trafton is created by the clause in the codicil above referred to. This clause devises in express terms a life estate in the real property in controversy to plaintiff, Margaret Hill Trafton, with the remainder in fee to William H. Trafton. Therefore it is clear that a deed executed by Margaret Hill Trafton and her husband, William H. Trafton, will convey a fee-simple title to said property. The judgment of the trial court is
Affirmed.